DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
            Summary 
Preliminary amendment filed on March 16, 2020 is acknowledged. Claims 1-37 is canceled. Claims 38-55 are pending. 
 Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 38, drawn to a method for removal of protamine from purified infectious Chikungunya virus particles, classified in C07K 14/1825.
II. Claims 39-50 and 51, drawn to a method for purification of infectious chikungunya virus particles and the purified chikungunya virus particles thereof, classified in C12N 2770/24151.
III. Claims 52-53, drawn to a Chikungunya virus vaccine, classified in C12N 2770/24111.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:  Different searches are required in different areas by classifications and arts. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species:  Please elect one of the cell lines cited in claim 46. The species are independent or distinct because there is no different searches required. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 46 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  different searches are required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Chelsea E. Witte-Garcia on March 03, 2021, a provisional election was made without traverse to prosecute the invention of group II, claims 39-51 with vero cell line.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 38 and 52-55 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 39-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 10-11 of U.S. Patent No. 10,660,950B2 further in view of US Patent 10,537,630B2. Although the conflict claims are not identical, but it is obvious for any person ordinarily skilled in the art to arrive the current rejected claims in view of the disclosure by U.S Patent No.10, 537,630B2. 
The rejected claims are directed to a  method for purification of infectious Chikungunya virus particles, comprising the steps of providing the following steps”
i) Proving a crude cellular extract comprising the virus particles harvested from the cell cultures and cellular extract; ii). Precipitating the virus from the cellular extract by adding protamine; iii). Separating the virus from the protamine through a sucrose density gradient centrifugation to obtain a Chikungunya virus preparation to completely or almost completely separated the virus fraction from the contaminated protamine below 1 pg/ml, wherein said sucrose gradient comprises a Chikungunya virus comprising fraction in a 10% +/- 1% (w/w) sucrose solution and three further layers of sucrose solutions 7809207.1Application No.: 16/702,7645 Docket No.: I0422.70123US01 Amendment dated March 16, 2020 First Preliminary Amendmentwith different densities, wherein the three further layers of sucrose solutions comprise a first sucrose solution with 15% +/- 1% (w/w) sucrose, a second sucrose solution with 35% +/- 1% (w/w) sucrose, and a third sucrose solution with 50% +/- 1% (w/w) sucrose and iv) further purifying said Chikungunya virus preparation by a solid-phase matrix packed in a column comprising a ligand-activated core and an inactive shell comprising pores, wherein the molecular weight cut off of the pores excludes the virus particles from entering the ligand-activated core, and wherein a molecule smaller than the molecular weight cut-off of the pores can enter the ligand-activated core, to obtain a Chikungunya virus preparation.
The claims also describe that the Chikungunya virus particles suitable for using said method are selected from the group consisting of a live virus, a live attenuated virus, a chimeric virus, a modified live virus or a recombinant live virus, wherein said live attenuated Chikungunya virus has an RNA genome corresponding to the DNA sequence provided by SEQ ID NO: 77, or an immunogenic variant thereof, wherein said immunogenic variant has an RNA genome that is at least 88% identical to the corresponding DNA sequence of SEQ ID NO: 77 and able to pack an infectious Chikungunya virus.  
The Chikungunya virus particle are isolated from a cell line selected from the group consisting of an EB66 cell line, a Vero cell line, a Vero-aHis cell line, a HeLa cell line, a HeLa-S3 cell line, a 293 cell 7565764.1Application No.: 15/781,9594 Docket No.: I0422.70124US00 After Final Office Action of September 19, 2019 Amendment Dated: February 10, 2020 line, a PC12 cell line, a CHO cell line, a 3T3 cell line, a PerC6 cell line, an MDSK cell line, a chicken embryonic fibroblast cell line, a duck cell line, and a diploid avian cell line.   
The reference claims generally describe a method comprising all the steps from i) to iv) cited in the rejected claims as well as the purity of the virus after the sucrose ingredient centrifugation and cell lines uses for propagating the virus, which include a final virus preparation the infectious virus particles, less than 100 ng/mL residual host cell DNA, less than 1 g/mL residual host cell protein, and less than 1 g/mL residual aggregates of virus particles. 
But the method in the reference claims does not have the detail of the sucrose gradient comprising a Chikungunya virus comprising fraction in a 10% +/- 1% (w/w) sucrose solution and three further layers of sucrose solutions 7809207.1Application No.: 16/702,7645 Docket No.: I0422.70123US01 Amendment dated March 16, 2020 First Preliminary Amendmentwith different densities, wherein the three further layers of sucrose solutions comprise a first sucrose solution with 15% +/- 1% (w/w) sucrose, a second sucrose solution with 35% +/- 1% (w/w) sucrose, and a third sucrose solution with 50% +/- 1% (w/w) sucrose
The same family issued patent owned by the same assignee and same inventors of US Patent No. 10,537,630B2 teaches using the said method for purifying the same virus comprising the sucrose gradients centrifugation method followed by size exclusion chromatography for purifying  the same Chikungunya virus or its mutant thereof comprising fraction is to use a 10% +/- 1% (w/w) sucrose solution and three further layers of sucrose solutions 7809207.1Application No.: 16/702,7645 Docket No.: I0422.70123US01 Amendment dated March 16, 2020 First Preliminary Amendmentwith different densities, wherein the three further layers of sucrose solutions comprise a first sucrose solution with 15% +/- 1% (w/w) sucrose, a second sucrose solution with 35% +/- 1% (w/w) sucrose, and a third sucrose solution with 50% +/- 1% (w/w) sucrose (See claim Claims 1 and 2). 
 Therefore, it would have been obvious for any person ordinarily skill in the art to arrive the current claims further in view of the teachings by the same family issued patent owned by the same assignee and same inventors of US Patent No. 10,537,630B2.
Claims 39-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-9 of U.S. Patent No. 10,537,630B2 further in view of US Patent. 10,660,950B2. Although the conflict claims are not identical, but it is obvious for any person ordinarily skilled in the art to arrive the current rejected in view of the issue reference claims in view of the disclosure by U.S Patent No.10, 660,950B2.
The issued reference claims and rejected claims are both directed to a method with almost identical active steps for purifying a virus, preferable for a flavivirus as described above, except the reference claims do not specify the virus is the one having an RNA genome corresponding to the DNA sequence provided by SEQ ID NO: 77, or an immunogenic variant thereof, wherein said immunogenic variant has an RNA genome that is at least 80% identical to the corresponding DNA sequence of SEQ ID NO: 77 (See entire document, especially the claims 1-11). 
However, US Patent No. 10,660,950B2, which is own by the same assignee and inventors, which teaches that the viruses used by the same method are referred to the Chikungunya virus and its mutant thereof, especially including Chikungunya virus 
Therefore, the conflict claims are considered to be obvious for any person ordinarily skill in the art further in view of the teaching by the disclosure of US Patent. 10,660,950B2. 
Claims 39-50 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23-37 of copending Application No. 16,840,760 in view of US Patent No. 10,537,630B2.
Although the claims at issue are not identical, they are not patentably distinct from each other for a person ordinarily skilled in the art further in view of US Patent No. 10,537,630B2.
As described above, the rejected claims are directed to a  method for purification of infectious Chikungunya virus particles, particular, including the live attenuated Chikungunya virus has an RNA genome corresponding to the DNA sequence provided by SEQ ID NO: 77, or an immunogenic variant thereof, wherein said immunogenic variant has an RNA genome that is at least 88% identical to the corresponding DNA sequence of SEQ ID NO: 77, wherein the comprising the steps of i) to iv), wherein the protamine concentration is reduced completely or almost completely below 1 pg/ml, and wherein said sucrose gradient comprises a Chikungunya virus comprising fraction in a 10% +/- 1% (w/w) sucrose solution and three further layers of sucrose solutions 7809207.1Application No.: 16/702,7645 Docket No.: I0422.70123US01 Amendment dated March 16, 2020 First Preliminary Amendment with different densities, wherein the three further layers of sucrose solutions comprise a first sucrose solution with 15% +/- 1% (w/w) sucrose, a second sucrose solution with 35% +/- 1% (w/w) sucrose, and a third sucrose solution with 50% +/- 1% (w/w) sucrose. The Chikungunya virus particle are propagated in a cell line selected from the group consisting of an EB66 cell line, a Vero cell line, a Vero-aHis cell line, a HeLa cell line, a HeLa-S3 cell line, a 293 cell 7565764.1Application No.: 15/781,9594 Docket No.: I0422.70124US00 After Final Office Action of September 19, 2019 Amendment Dated: February 10, 2020 line, a PC12 cell line, a CHO cell line, a 3T3 cell line, a PerC6 cell line, an MDSK cell line, a chicken embryonic fibroblast cell line, a duck cell line, and a diploid avian cell line.  

The reference claims described the same method with general steps Ii) to (iv) as described in the rejected claims except they does not specify the detail of the said sucrose gradient comprises a Chikungunya virus comprising fraction in a 10% +/- 1% (w/w) sucrose solution and three further layers of sucrose solutions 7809207.1Application No.: 16/702,7645 Docket No.: I0422.70123US01 Amendment dated March 16, 2020 First Preliminary Amendmentwith different densities, wherein the three further layers of sucrose solutions comprise a first sucrose solution with 15% +/- 1% (w/w) sucrose, a second sucrose solution with 35% +/- 1% (w/w) sucrose, and a third sucrose solution with 50% +/- 1% (w/w) sucrose.
The same family issued US patent “10,537,630B2 owned by the same assignee and same inventors teaches the same procedures with the sucrose gradient centrifugation followed by the sizer exclusion column used for the same virus particles purification. It explicitly teaches that said sucrose gradients centrifugation method followed by size exclusion chromatography comprises fraction is to use a 10% +/- 1% (w/w) sucrose solution and three further layers of sucrose solutions 7809207.1Application No.: 16/702,7645 Docket No.: I0422.70123US01 Amendment dated March 16, 2020 First Preliminary Amendmentwith different densities, wherein the three further layers of sucrose solutions comprise a first sucrose solution with 15% +/- 1% (w/w) sucrose, a second sucrose solution with 35% +/- 1% (w/w) sucrose, and a third sucrose solution with 50% +/- 1% (w/w) sucrose.
 Therefore, the two sets of the claims are considered to be obvious for any person ordinarily skill in the art further in view of the teachings by the clearly teachings by US Patent No. 10,537,630B2. 
This is a provisional nonstatutory double patenting rejection.
Claim 51 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 38-41 of copending Application No. 16,840,760. Although the claims at issue are not identical, they are not patentably distinct from each other for a person ordinarily skilled because the conflict reference claims meet all limitations required by the rejected claim 51, which is directed to a composition comprising isolated chikungunya virus particles. 
An obvious-type double patenting rejection is appropriate where the conflict claims are not identical, but an examined application claim is not patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g. Berg, 140 F.3d 1428, 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claim 51 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a naturally occurring product without significantly more. The claim(s) recite(s) chikungunya virus. This judicial exception is not integrated into a practical application because the chikungunya virus cited in the claim as a purified chikungunya virus without any other component involved in the composition or structural of the purified chikungunya virus does not cited have any genetically change by the process. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the composition is only cited as a preamble language that does not have any structural addition significantly different to the chikungunya virus alone. Moreover, the purified virus through the process does not cite to comprise any other component. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim 51 is  rejected under 35 U.S.C. 102(a) (1) as being anticipated by Powers et al. (Journal of General Virology, 2000, Vol. 81, pp. 471-479). 
Powers et al. teach several purified chikungunya virus (CHIK) strains, each of them is prepared with a buffer as a composition respectively (See the 1st paragraph of Methods section on page 272 and Table 1). Therefore the cited reference anticipates claim 51. 
Claim 51 is rejected under 35 U.S.C. 102(a) (1) as being anticipated by US patent No. 8,865,184B2. 
Ella et al. at the summery of invention describes that their present invention relates to vaccine formulation capable of eliciting protective immune response against Chikungunya virus (CHIKV) infection in humans and other mammalian hosts. The immunogenic formulation comprises purified inactivated CHIKV in a stable formulation. The immunogenic composition is formulated for in vivo administration to humans.
Therefore the cited reference anticipates claim 51. 

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904.  The examiner can normally be reached on M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/Primary Examiner, Art Unit 1648